OSCN Found Document:OKLAHOMA COALITION FOR REPRODUCTIVE JUSTICE v. CLINE

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        


OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






OKLAHOMA COALITION FOR REPRODUCTIVE JUSTICE v. CLINE2014 OK 91Case Number: 113355Decided: 11/04/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 91, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


Oklahoma Coalition for Reproductive Justice, on behalf of itself and its members, and Nova Health Systems, on behalf of itself, its staff, and its members, Appellants,
v.
Terry L. Cline, in his official capacity as Oklahoma Commissioner of Health, and Lyle Kelsey, in his official capacity as Executive Director of the Oklahoma State Board of Medical Licensure and Supervision, Appellees.



MEMORANDUM OPINION


PER CURIAM

¶1 This opinion addresses only the trial court's denial of a temporary injunction to enjoin the enforcement of House Bill 2684, 2014 Okla. Sess. Laws ch. 121 (effective November 1, 2014) (Act). Appellant's constitutional challenge to the enactment remains pending in the trial court. Upon consideration of "Appellant's Emergency Motion for a Temporary Injunction or, in the Alternative, an Emergency Stay of the District Court's Order to Preserve the Status Quo", and pursuant to the authority provided by Article 7, section 4, of the Oklahoma Constitution, this Court temporarily enjoins enforcement of the Act until the constitutionality of the Act is fully and finally litigated.
¶2 This matter is remanded to the trial court for determination of the constitutional challenge to the Act to be memorialized by findings of fact and conclusions of law. This Court expresses no opinion concerning the validity of the Act.

ALL JUSTICES CONCUR



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.